Citation Nr: 0508591	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
December 1947.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for a "left 
eyelid condition."  In January 2000, the veteran 
characterized the disability for which service connection was 
being claimed as one "of the left eye and eyelid tissue".  
The statement of the case discussed all left eye disorders 
identified on a recent VA examination.


FINDINGS OF FACT

1.  The veteran had ameliorative surgery during service for a 
preexisting deformity of the left maxillary bone from 
osteomyelitis which had been surgically treated 
unsuccessfully prior to military service. 

2.  Disability of the left eye, currently identified as left 
lower eyelid retraction or ectropion with mild exposure 
keratopathy, and history of episodic ion entropion initially 
manifested several decades after service and is not the 
result of dermal graft to the left maxillary area during 
service. 

3.  Cataracts of the left eye are age related and initially 
manifested several decades after service and are the result 
of dermal graft to the left maxillary area during service.

4.  The veteran does not have a disability of the left eye 
that may be presumed service-connected in a radiation-exposed 
veteran.




CONCLUSION OF LAW

A left eye disability was not incurred or aggravated in 
active service and may not be presumed to have been incurred 
in service based on exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112(c), 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.309(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO (the "AOJ" in this 
case), it was impossible to provide notice of the VCAA prior 
to the initial adjudication in this case.  Nevertheless, the 
RO did provide the appellant with notice of the VCAA in June 
2001 after it adjudicated his claim, and the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to readjudication of the claim 
in the September 2002 statement of the case and before the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice substantially complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  VA satisfied the duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims through the 
correspondence issued in June 2001 that consisted of a VCAA 
notice letter and a statement of the case which collectively 
substantially complied with the enhanced development notice.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Earlier correspondence from the RO in March 
2000 was directed to the left eye which the veteran had 
framed as a disability of the tissue surrounding the left eye 
and left eyelid.  Thus VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  In addition, at the 2004 Board hearing, there was no 
request to have the record remain open to allow for the 
submission of any evidence in addition to that which had been 
discussed at the hearing.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was informed of the evidence that 
was needed to substantiate his claim.  For example, the March 
2000 letter and the June 2001 VCAA notice letter made clear 
that a medical nexus evidence was needed regarding the 
etiology of currently diagnosed left eye or eyelid 
disability.  With regard to whether he or VA would seek to 
provide that evidence, the record shows that private evidence 
was received and it was discussed at the hearing.  In 
addition VA ordered the ophthalmology opinion.  Therefore, 
the veteran was informed that VA would obtain this evidence 
for him.  Moreover, at the April 2004 Travel Board hearing 
the veteran did not identify additional evidence that also 
might be helpful in substantiating his claim when questioned 
regarding treatment.  In this case, private medical records 
were obtained and associated with the claims file.  Although 
the VCAA notice letter that was provided to the veteran did 
not specifically contain the "fourth element," the Board 
finds that he was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  In this 
regard, VA has informed the veteran in the rating decision 
and statement of the case of the reasons for the denial of 
his claim, and, in so doing, VA informed him of the evidence 
that was needed to substantiate the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  There is 
no indication there is any other probative evidence that is 
likely available but not as yet obtained concerning the 
issues on appeal.  In addition, the RO obtained a medical 
opinion regarding the nexus issues on appeal.  The examiner 
reviewed the available record and formulated the opinion in 
response to the specific questions posed.  Further, no 
assistance was requested pursuant to the Board's discussion 
of any submission of additional evidence at the 2004 hearing 
(Transcript at 2, 6).  Thus in light of the extensive 
development completed in this appeal and the likelihood that 
all possible avenues for relevant evidence have been 
explored, the Board concludes there is no further duty to 
assist.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.
In so concluding, the Board notes that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices and he has done so.  In addition, his representative 
does not argue in the presentation or at the 2004 Board 
hearing that any harm occurred through not precisely advising 
the veteran to submit any evidence he had in his possession 
or identify or assert that there exists a notice or 
assistance deficiency in the record based in section 3.159 
requirements.  Cf. Janssen v. Principi, 15 Vet. App. 370, 377 
(2001) (citing Williams v. Principi, 15 Vet. App. 189, 199 
(2001) (en banc), Telex v. Principi, 15 Vet. App. 233, 240 
(2001), and Maxson v. Principi, 15 Vet. App. 241, 242 (2001) 
(per curiam order) (permitting waivers of consideration of 
the VCAA on appeal and noting that in Tellex and Maxson, a 
failure on the part of the represented parties to raise it 
was sufficient).  Review of the claim on appeal may proceed 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991).

Background

Service medical records reflect that a scar under the left 
eye was noted on the October 1945 entrance examination 
report.  The veteran was intercepted on the recruit examining 
line for further evaluation for complaints of headaches and 
chest pain on deep breathing for about a week.  His past 
medical history included sinusitis all his life, 
osteomyelitis of the left maxillary bone 1928, and his having 
undergone a bone graft over the area in January 1945.  X-ray 
examination of the paranasal sinuses was negative.  Chest 
x-ray revealed the appearance of either an atypical pneumonia 
or a localized pleuritic thickening.  On physical 
examination, the examiner noted a depression in bone under 
the left eye on the lateral aspect.  The next day the veteran 
felt much better with regard to his chest complaints, and the 
diagnosis was changed from atypical pneumonia to catarrhal 
fever.

In May 1947, the veteran was seen for the chief complaint of 
a scar on his face.  The examiner noted a history of 
osteomyelitis of the left maxillary bone in 1928 with the 
usual chronic course.  It was further noted that the veteran 
had had a bone graft in January 1945 but the graft apparently 
was not successful.  Physical examination was essentially 
negative except for marked deformity of the left maxillary 
bone.  The veteran was transferred to the Plastic Service of 
a United States Naval Hospital (USNH) for a consultation and 
further treatment and disposition.  The diagnosis was 
deformity, acquired, left maxillary bone, and it was noted 
that this deformity existed prior to entry (EPTE) into 
service.

The Naval Hospital report reflected that the veteran's 
history dated back to age nine months when he developed 
infection in the left infraorbital area which drained 
intermittently through his nose and externally on his face.  
In 1924 he was operated on and deformity resulted.  Infection 
cleared up for sometime but once again drained externally.  
Numerous subsequent operations were unsuccessful.  One 
operation performed to eliminate the deformity had been 
unsuccessful.  There had been no drainage for the past six 
weeks, and the veteran was admitted to the Naval Hospital for 
plastic repair.  Physical examination revealed a 6 by 3 cm 
defect left infra cubital area which was nontender, not 
inflammed, and dry.  On ENT (ear, nose, and throat) 
consultation, there was no acute pathology at present.  It 
was suggested that the veteran be transferred to the ENT ward 
for survey with chronic sinusitis.

A June 1947 x-ray report reflected a definite defect in the 
outer and inferior margin of the left orbit with considerable 
loss of bone substance and what appeared to be a bony 
sequestrum in the inferior outer left orbital margin.  The 
posterior and inferior processes of the left malar bone did 
not appear to be disturbed.  The findings were consistent 
with an osteomyelitis involving a considerable portion of the 
left malar bone.  The veteran was transferred to ENT for 
further workup.  The diagnosis was changed to maxillary 
sinusitis.

In July 1947, it was noted that in view of the possibility of 
activity in the malar bone and due to previous failure of 
plastic repair, no surgery would be attempted at the time but 
the veteran would be observed and surveyed.  It was noted 
that the condition EPTE and was not service aggravated.  In 
August 1947, it was noted that, while under observation, no 
flare up of sinusitis or malar osteomyelitis had occurred.  
The diagnosis was changed to deformity, acquired, left 
maxillary bone, EPTE.
In September 1947, the veteran underwent dermal graft to the 
left maxillary, and six days later, sutures were taken out.  
In October 1947, it was noted that the left eye depression 
was much improved.  In November 1947, it was noted that there 
was considerable doubt that further surgery would be 
attempted, and that the original defect was much improved.  
The veteran appeared before a Board of Medical Survey in 
November 1947 which recommended that he be discharged from 
the Navy.  The veteran had been informed of the findings of 
the Board that his condition was considered to have existed 
prior to enlistment and was not aggravated by service.  The 
veteran did not desire to submit a statement in rebuttal. 

The November 1947 report of the Medical Board is in the 
claims file.  The Medical Board noted that the veteran had 
been observed on the ENT service for two months during which 
time there was no flare-up of sinusitis or malar 
osteomyelitis.  In September 1947, a dermal graft was 
inserted in the defect with moderately good result, and the 
veteran now showed a moderate defect of the left malar 
region.  There had been no exacerbation of the malar 
osteomyelitis but occasionally bouts of sinusitis had 
occurred.  The Board was of the opinion that the veteran was 
unfit for duty because of a disfiguring facial defect and the 
tendency for recurring attacks of sinusitis.  The Board was 
also of the opinion that this disability existed prior to 
enlistment and that the maximum benefits of hospitalization 
had been attained.  The diagnosis was deformity, acquired, 
left maxillary bone, and the Board noted that this condition 
was not incurred in line of duty but existed prior to 
enlistment and was not aggravated by service.

In January 1948, the RO received the veteran's original claim 
for VA compensation.  He claimed pain and congestion in the 
region of the left sinus, internal drainage and severe 
headaches since November 1945.  He reported that these 
symptoms occurred in the area of a facial injury which 
occurred prior to service but that the symptoms did not begin 
until after service.  He noted that x-rays taken at entrance 
to service were negative.  He also noted that he had been 
exposed to "overdoses of radio-activity during and after 
atom bomb test" in service in July 1946 and that "nothing 
was ever entered on my health record concerning this."

In a February 1948 rating decision, the RO denied service 
connection for deformity of the left maxillary bone due to 
sinus infection and treatment, noting that the veteran was in 
better condition at discharge than upon enlistment.  The RO 
also denied residuals of radio activity, noting that there 
was no evidence of injury because of radio activity.  The 
veteran was notified of this decision in February 1948.

In January 2000, the RO received a claim for service 
connection for a disability of the left eye and eyelid 
tissue.  In a separate statement, which was also received by 
the RO in January 2000, the veteran contended that, after 
serving in Operation CROSSROADS involving two atomic blasts 
in July 1946, he noticed two slivers in the eye and saw a 
pharmacist in service who was very concerned about the 
slivers and informed a Captain.  The veteran stated that the 
slivers were not bothering him at the time, so the Captain 
"would pack my sinus."  He reported the history of the 
operation on the left side of his face just below the left 
eye in service.  He stated,

They took flesh off my stomach and placed 
it under my left eye.  It grew and looked 
good as it covered up a childhood scar 
that I had from a sinus operation.  I do 
not know if they pulled out the slivers 
or just covered them.

The veteran also stated that after service he was treated by 
a private doctor for an infection in the area of the 
operation.  He stated that the doctor gave him penicillin 
shots in the same place and that he may also have been given 
shots in that area after the operation when he was in the 
service.  He reported that "[t]he shots worked" and 
"[l]ater the flesh started to disappear, and the loose skin 
started to get under my eye, causing blurring vision."  He 
stated that he still had this problem.

In February 2000, the RO received a statement from the 
veteran claiming service connection for "the tissue 
surrounding my left eye and my left eyelid tissue."  In 
March 2000, the RO received an additional statement from the 
veteran.  He stated that, when he was admitted to the Naval 
Hospital in service, he reported having a plate in his face 
"where the slivers were".  He stated that he was placed on 
one ward in the hospital "[u]ntil they got rid of the 
slivers" and then he was transferred to another ward.  He 
also reported that he underwent "a flesh graft off my 
stomach" which "they put under my eye."  He stated that, 
after a couple of years, "it started to disappear" and that 
the skin got loose and started to catch under his eyeball.  
He stated that he treated this with eye drops obtained over 
the counter, a treatment which did not help as much now as it 
did in the beginning.  He stated, "You see the skin 
stretched when they put the flesh under it.  This would not 
of (sic) happened if they would not have done what they 
did."  He also reported that he had a cataract in his left 
eye which he could not get fixed until he knew it was safe to 
do so.  Finally, he stated that he had gone through two 
atomic bomb tests in service and wondered if "maybe that has 
something to do with the flesh graft failure."

In a June 2000 rating decision, the RO denied the claim for a 
left eyelid condition.  In July 2000, the RO received a 
statement from the veteran, and in August 2000 he submitted a 
notice of disagreement with the June 2000 rating decision.  
He contended that the operation he had in service was 
"botched" and that, as a result, the skin under his left 
eye came loose and would go under his eyeball and cause 
blurred vision.

In January 2000, a private physician, K. P. A., M.D., 
reported that the veteran had noted problems with the left 
lower eyelid being everted and stated that the veteran would 
need ongoing ophthalmology follow-up for that.  A clinical 
record entry by Dr. A., dated late in 1999, noted a small 
area of ectropion of the left lower lid.

In May 2001, the RO received a statement from private 
physician, W. G. D., M.D., who reported in October 2000 that 
VA referred the veteran for a left lower eyelid retraction 
that the veteran said began about 10 or 15 years earlier.  
The veteran gave a history of left lower eyelid surgery in 
1947 when metal or wood slivers were removed from the left 
upper cheek and lower eyelid area and skin was grafted.  On 
physical examination, the veteran had periorbital asymmetry 
with depression of the left upper lateral cheek and well 
healed scarring, 3 mm of scleral show, adequate lower eyelid 
tone, and a bony defect of the mid and lateral portions of 
the infraorbital rim.  The conjunctiva were without edema or 
inflammation and the extraocular muscles were intact.  The 
assessment was left lower eyelid ectropion secondary to 
scarring and loss of osseous support of the lower eyelid.  
Dr. D. felt that the veteran would likely require bone 
grafting and full thickness skin grafting to manage the left 
lower eyelid ectropion.

On a February 2002 VA ophthalmology examination report, the 
examiner noted that the claims file was reviewed prior to the 
examination, and the examiner summarized the service medical 
records and other medical reports in the examination report 
based on his review.  The veteran reported that his left lid 
turned in about four or five times a day and he had to pull 
on his lid to get the lid to flip back out and that, after 
that happened, his eye was uncomfortable for about the next 
hour.  The veteran felt that this problem was related to 
surgery that he had on his lower lid during service.  He 
stated that his vision was poor in his left eye and that he 
had had cataract surgery in his right eye in 1991 with 
resulting good vision but was afraid to have cataract surgery 
done to his left eye.

On examination, the left lower lid was retracted 3 mm below 
the cornea.  There was depression of the left maxillary bone 
present.  Diagnoses pertaining to the left eye included left 
lower lid retraction with mild exposure keratopathy, history 
of episodic entropion, and age-related cataracts.  The 
examiner opined that the left lid retraction with secondary 
exposure keratopathy and entropion were due to the deformity 
of the left maxillary bone which was present prior to 
military service.  The examiner further stated that the 
surgery in 1947 resulted in an improvement in the deformity 
of that region.  Therefore, the examiner did not feel it was 
likely that the veteran's condition was directly related to 
the surgery that took place in the military.  

In a September 2002 statement of the case, the RO continued 
the denial of the claim for service connection a left eye 
condition.  The veteran perfected his appeal to the Board in 
a November 2002 VA Form 9 substantive appeal.  At the April 
2004 Board hearing, the veteran discussed the opinion from 
Dr. D. on file (T 6-7) and recollections of the left eye 
treatment during military service and thereafter as 
previously recounted in several correspondences on file (T 4-
5, 7).

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service-connected benefits because it has 
been shown that he was not sound at entrance and therefore 
that his disability pre-existed service.  See Wagner, No. 02-
7347, slip op. at 14.  However, where the presumption of 
sound condition at entrance to service cannot be rebutted, 
the assumption of the fact for which the presumption stands -
- that is, that the veteran was in sound condition at entry 
to service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, No. 02-7347, slip op. at 10, 
13-14 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 
twenty-one types of cancer for which service connection is 
presumed under the law if they become manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, section 3.311(b) of VA regulations 
provides a list of "radiogenic diseases" that will be 
service connected provided that certain conditions specified 
in that regulation are met.  38 C.F.R. § 3.311(b).  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service," a task that "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996).  See, generally, Davis 
v. Brown, 10 Vet. App. 209 (1997).

Analysis

Service connection for a left eye condition based on 
aggravation of a preexisting left eye condition.  Several 
examinations were conducted within a matter of days at the 
time of the veteran's entrance onto active duty in October 
1945 because examiners were concerned about the veteran's 
complaints of chest pain and the possibility of pneumonia or 
pleurisy.  These entrance examination reports, all dated in 
October 1945, reflect incidental findings pertaining to the 
left eye.  Specifically, the notations were made on physical 
examination of a scar under the left eye and of a depression 
in bone under the left eye on lateral aspect.  In addition, a 
past medical history of osteomyelitis of the left maxillary 
bone in 1928 was also noted at entrance.  Based on these 
findings, the Board concludes that osteomyelitis of the left 
maxillary bone with depression in the bone under the left eye 
on lateral aspect and with a scar under the left eye were 
noted at entrance to service and therefore the presumption of 
sound condition does not attach, or is not raised, with 
regard to those conditions.

In so concluding, the Board notes that, although 
osteomyelitis was noted by history provided by the veteran, 
it was not history alone or history "in itself" but rather 
it was history noted along with physical findings by 
examiners on examination which confirmed, or were consistent 
with, the history provided by the veteran.  Therefore, the 
Board concludes that there was a "notation" of 
osteomyelitis as a preexisting condition on entrance because 
the notation was not merely history of a preexisting 
condition "in itself".  38 C.F.R. §§ 3.304(b)(1) (History 
of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition).  Because 
the presumption of soundness does not apply with regard to 
the conditions noted above, the Board concludes that, based 
on the findings on the October 1945 entrance examinations as 
well as the additional medical reports in service, the 
veteran had osteomyelitis prior to service which resulted in 
a depression in the bone under the left eye on lateral aspect 
and a scar under the left eye.  

The veteran contends that the surgery performed in service 
was "botched" and caused a left eye condition.  The issue 
raised by such contention may be viewed as whether the 
surgery performed in service resulted in an increase in 
disability of the preexisting left eye condition such that a 
presumption of aggravation is raised in regard to that 
condition.  Concerning this, the Board notes that there is no 
evidence to show an increase in severity, or a recurrence, of 
osteomyelitis in service that would raise the presumption of 
aggravation.  Rather, the Medical Board report reflected that 
the veteran had been observed on ENT service for two months 
and there was no flare-up of malar osteomyelitis.  Following 
the surgery, there had been no exacerbation of the malar 
osteomyelitis.  Moreover, the surgery ameliorated the 
depression of the of the maxillary bone under the left eye as 
shown by the service medical records which indicated that the 
depression after the surgery was much improved.  Under VA 
regulations service connection may not be granted for these 
effects of the surgical treatment in service which 
ameliorated the condition which existed before enlistment.  
38 C.F.R. § 3.306(b)(1).  Accordingly, the Board concludes 
that service connection must be denied based on aggravation 
of pre-existing osteomyelitis and depression of the maxillary 
bone under the left eye because there is no evidence of an 
increase in disability of those conditions.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Service connection for a left eye condition on a direct basis 
or as directly incurred in service.  The Board notes that the 
current diagnosis for the left eye condition as shown by the 
recent medical evidence in this case is left lower eyelid 
extropion or retraction.  That particular condition was not 
noted upon entrance to service, and therefore, the 
presumption of soundness attaches as to that particular left 
eye disability because the presumption of soundness at 
entrance to service "attaches where there has been an 
induction examination in which the later complained-of 
disability was not detected."  Bagby, 1 Vet. App. at 227; 
Crowe, 7 Vet. App. at 245; Verdon, 8 Vet. App. at 535.  
Moreover, there is no clear and unmistakable evidence that 
left lower eyelid extropion or retraction existed prior to 
service, and therefore not even the first part of the two-
part test to rebut the presumption can be met in this case.  
Where the presumption of sound condition at entrance to 
service cannot be rebutted, the assumption of the fact for 
which the presumption stands -- that is, that the veteran was 
in sound condition at entry to service as to the disability 
for which he seeks service connection -(here, left lower 
eyelid extropion or retraction) must be assumed as a matter 
of law.  Accordingly, service connection may not be granted 
on the basis of aggravation of a preexisting left lower 
eyelid extropion or retraction in this a case.  Rather, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, No. 02-7347, slip 
op. at 10, 13-14 (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is 
that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).  Thus, as to the veteran's argument that this 
current left eye condition is the result of the surgery in 
service, the Board notes that such an argument is one for 
service connection on a direct basis, i.e., as having been 
incurred in service or the result of an injury in service due 
to the surgery which the veteran has alleged was "botched".

In this regard, the Board notes that no medical evidence in 
this case indicates that the surgery performed in service was 
"botched" or that it otherwise resulted in injury to the 
left eye or left eyelid.  Service medical records indicate 
that the surgery improved the depression under the left eye, 
and the February 2002 VA examiner, after having reviewed the 
medical reports in the claims file, rendered the opinion that 
left eyelid condition was due to the deformity of the left 
maxillary bone but that condition existed prior to service 
and had been improved, not worsened, by the surgery in 
service.  The Board notes that there is no medical evidence 
to the contrary in this case and no medical evidence 
supporting the veteran's contentions as to the origin of his 
left eyelid condition.  

Dr. D. noted only that additional surgery would be needed to 
manage the ectropion or retraction of the eyelid and did not 
opine that the surgery that improved the left eye during 
service was in any way a causative factor in the current 
problem.  Although Dr. D. stated that the left lower eyelid 
ectropion was secondary to scarring and loss of osseous 
support, Dr. D. did not indicate that scarring and loss of 
osseous support occurred in service or were the result of the 
surgery performed in service.  In addition, unlike the 
February 2002 VA examiner, Dr. D. did not review the medical 
evidence in the claims file.  The VA examiner reviewed the 
record and concluded that the surgery in service resulted in 
improvement and that it was not likely the eyelid retraction, 
and the exposure keratopathy secondary to this retraction 
were related to that surgery.  Moreover, the lack of any 
evidence of continuing left eye symptoms for several decades 
between the period of active duty and the evidence showing 
treatment for eyelid or other left eye disabilities is itself 
evidence which tends to show that additional disability to 
the left eye was not sustained in service or that the surgery 
in service did not result in any chronic or persistent 
disability of the left eye which exists currently.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim that the current left eye 
condition is the result of the surgery performed in service, 
and the appeal for service connection on this basis also must 
be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  In so concluding, the Board notes that there is also 
no medical evidence in this case showing that the veteran 
ever had "slivers" in his left eye or left cheek or that he 
was ever treated for removal of any "slivers".

Service connection for a left eye condition based on 
radiation exposure.

With regard to the claim for service connection for a left 
eye condition based on radiation exposure, the Board notes 
that the veteran was exposed to radiation in service.  
Specifically, service personnel records indicate that he did 
participate in Operation CROSSROADS in service.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A), (iii) (B).  However, there is no 
medical evidence in this case that the veteran has a cancer 
that is considered under VA regulations to be presumed to 
have been the result of exposure to radiation in service or 
is considered a "radiogenic disease".  Moreover, no medical 
evidence indicates that a current left eye condition is a 
result of exposure to ionizing radiation in service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left eye condition as a result of exposure to ionizing 
radiation in service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.309, 3.311.  


ORDER

Entitlement to service connection for a left eye disability 
is denied. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


